VIA EDGAR Bingham McCutchen LLP 2treet, N.W. Washington, DC 20006 March 1, 2013 Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: Investment Managers Series Trust (filing relates to 361 Absolute Alpha Fund) (File Nos. 333-122901 and 811-21719) Dear Sir or Madam: We are attaching for filing on behalf of Investment Managers Series Trust (the “Registrant”) Post-Effective Amendment No. 322 to the Registrant’s Registration Statement on Form N-1A (the “Amendment”) pursuant to the Securities Act of 1933, as amended (the “1933 Act”) (Amendment No. 331 to the Registration Statement pursuant to the Investment Company Act of 1940, as amended), relating to the Registrant’s 361 Absolute Alpha fund (the “Fund”). The attached Amendment is being filed for the purpose of updating the financial information and other non-material information contained in the prospectus and statement of additional information for the Fund currently in effect.As noted on its facing page, the Amendment is being filed under paragraph (b) of Rule 485 under the 1933 Act to become effective on March 1, 2013.We have assisted in the preparation of the Amendment, and we represent that the Amendment does not contain disclosures which render it ineligible to become effective pursuant to paragraph (b) of Rule 485. Please direct any inquiries regarding this filing to me at (202) 373-6599 or Michael Glazer at (213) 680-6646. Very truly yours, /s/ Mana Behbin Mana Behbin Enclosures
